
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 677
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2009
			Mr. McDermott (for
			 himself, Mr. Royce, and
			 Ms. Jackson-Lee of Texas) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Extending best wishes to the people of
		  India as they celebrate the 62nd anniversary of India’s independence from the
		  British Empire.
	
	
		Whereas August 15th, India's Independence Day, is a
			 national holiday in India;
		Whereas, on August 15, 1947, India officially became a
			 sovereign nation;
		Whereas, August 15, 2009, will mark the 62nd anniversary
			 of the day India gained its independence from the British Empire;
		Whereas India has progressed as a secular, sovereign, and
			 democratic republic, and continues to make progress toward social, economic,
			 and gender equality;
		Whereas India suffered brutal terrorist attacks in Mumbai
			 on November 26, 2008, has long been a target for terrorist attacks, and yet
			 responded with commendable diplomatic leadership;
		Whereas India is encouraged to alter the direction of its
			 development to combat global climate change, and the United States looks
			 forward to cooperating with India in its initiative to promote economic growth
			 in a low-carbon environment;
		Whereas the United States is the largest trading partner
			 of India, and foreign direct investment by India contributes significantly to
			 the United States economy;
		Whereas India's rapid economic growth offers immense
			 opportunities for United States businesses;
		Whereas India has the largest number of foreign students
			 in the United States, with over 90,000 students from India studying at
			 universities in the United States;
		Whereas Americans of Indian origin are the fastest growing
			 and one of the highest educated immigrant groups in the United States;
		Whereas India’s story of independence has inspired
			 millions around the world to seek nonviolent solutions, including civil rights
			 leader Dr. Martin Luther King, Jr.;
		Whereas India has recently carried out the largest ever
			 recorded democratic election; and
		Whereas India and the United States have a strong ongoing
			 partnership regarding the promotion of democratic values, cooperation on
			 international security, and collaboration on strategic initiatives: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)looks forward to ongoing friendship with
			 India and continuing partnership in matters of mutual concern;
			(2)applauds the
			 Indian-American community for the important role it plays in the relationship
			 between the United States and India; and
			(3)extends best
			 wishes to the people of India as they celebrate the 62nd anniversary of India's
			 independence from the British Empire.
			
